Citation Nr: 0532066	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  01-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972, to include service in the Republic of Vietnam 
from July 1971 to April 1972.

This matter arises from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought. The 
Board of Veterans' Appeals (Board) remanded this case to the 
RO for further development in May 2003.  That development 
having been completed, the case is now before the Board for 
further appellate consideration.  


FINDING OF FACT

The evidence does not demonstrate that the veteran has PTSD 
due to service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a letter dated in June 2001, the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims. This letter, in 
conjunction with the statement of the case and supplemental 
statements of the case, as well as a subsequent VCAA notice 
letter dated in June 2003 advised him of the evidence needed 
to substantiate his claim, and of who was responsible for 
obtaining what evidence. In addition, the June 2003 notice 
letter indicated to the veteran the need to provide any 
evidence in his personal possession that pertains to the 
claim or, in other words, that the veteran should "give us 
everything you've got pertaining to your claim(s)." 

While the veteran was provided with the June 2003 VCAA notice 
letter after the initial adjudication of his claim, delayed 
notice is generally not prejudicial to a claimant.  Mayfield 
v. Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claim is available, but not associated with 
the claims folder. Under the VCAA, the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with a recent VA examination 
pursuant to the earlier Board remand.  This evaluation 
provided a competent medical opinion on the questions 
relevant to the adjudication of the veteran's current claim.  

I.	Factual Basis  

A review of the record discloses that the veteran served in a 
primary military occupational specialty (MOS) of Clerk-Typist 
in the Republic of Vietnam from July 1971 to January 1972 
with HHC of the 26th GSG (?) and from January 1972 to April 
1972 with the 334th Service and Supply Company. For his 
service, the veteran was awarded the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal. There is no indication in the service personnel 
records to suggest that the veteran was involved in combat, 
had a combat-related MOS, or was otherwise awarded any 
decorations denoting valor.

On the veteran's July 1969 examination, prior to service 
enlistment, the veteran was evaluated as psychiatrically 
normal.  The service medical records contain no reference to 
a psychiatric disorder.  In February 1972, the veteran was 
treated for complaints of flashbacks due to the ingestion of 
LSD, which he reportedly had taken 200 times.  On the 
veteran's April 1972 examination, prior to service discharge, 
the veteran was evaluated as psychiatrically normal.  

In May 1981, the veteran was hospitalized at a VA facility 
with diagnoses that included brief reactive psychosis 
secondary to substance abuse. VA outpatient treatment in 1981 
for depression and substance abuse is also indicated.

In a July 1981 statement, a private physician reported first 
treating the veteran in 1975 with diagnoses that included 
antisocial personality, alcoholism, and drug dependency.  

VA clinical records reflect outpatient treatment during 1999 
and 2000 primarily for alcohol abuse.  During an evaluation 
in February 2000, the veteran reported that he had been in 
combat in Vietnam.  He also reported being sexually and 
physically abused by his mother.  He also said that he had 
lived on the streets of Chicago as a child and suffered 
emotional and sexual abuse at that time.   The diagnoses on 
Axis I were alcohol abuse and PTSD secondary to childhood 
sexual trauma and other traumas of various kinds. VA clinical 
records reflect occasional subsequent treatment for 
psychiatric symptoms variously assessed as PTSD, paranoid 
schizophrenia and a personality disorder.  

It was reported that a PTSD questionnaire was received in 
October 2000 in which the veteran's reported the following 
stressors: that while traveling in a motor convoy, he was 
involved in an ambush of some sort, in which his convoy 
received incoming fire and an unknown American soldier was 
killed in the ambush. In addition, he contends that he threw 
hand grenades at Vietnamese civilians begging for food, that 
an unnamed staff sergeant became incoherent and had to be 
silenced to prevent the enemy from locating his unit, and 
that a U.S. soldier shot a Vietnamese who tried to sell him 
heroin.  In a subsequent statement the veteran said that a 
spy was killed and that an M.P. was killed or injured when a 
booby-trapped cooler exploded at the main gate of an 
installation located at Phu Bai.  

Of record are statements from the veteran's sisters stating 
that the veteran never ran away and lived in Chicago and was 
never abused by their mother.  

In April 2004, a statement was received from USASCRUR that 
stated, essentially, that the veteran's reported stressors 
could not be researched due to insufficient information.  

After a May 2004 VA psychiatric examination, the diagnoses on 
Axis I was substance induced persisting dementia and 
psychosis, not otherwise specified, secondary to dementia.  
The examiner noted that the veteran met some of the criteria 
for PTSD, but not all of them.  It was said that he did not 
show the full array of symptoms to meet the criteria for 
PTSD.  

II.	Legal Anaysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor. 38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service connection in each case shall be recorded in full. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred. 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

While the treatment records in recent years reflect 
occasional treatment for psychiatric symptoms that have been 
sometimes diagnosed as representing PTSD, such a diagnosis 
was not rendered after a VA psychiatric examination conducted 
in May 2004.  At that time, the examiner believed that the 
veteran's symptomatology did not meet the full criteria for 
such a diagnosis and he essentially diagnosed the veteran as 
suffering from a psychosis resulting from drug-induced 
dementia.  Moreover, the record contains no evidence 
confirming the veteran's self reported exposure to combat and 
therefore the veteran may not be considered a combat veteran 
within the meaning of 38 U.S.C. § 1154(b). Since that is the 
case, at least one of the veteran's reported stressors must 
be independently verified.  As noted above, no such 
verification has been accomplished.  In addition, even 
assuming that the veteran had an adequate diagnosis of PTSD 
and that one of his stressors had been verified, the record 
does not contain credible evidence linking any such stressor 
to a diagnosis of PTSD.  

In view of the above, it is apparent that the requirements 
for a grant of service connection for PTSD under 38 C.F.R. § 
3.304(f) have not been met.  Since that is the case, service 
connection for PTSD must be denied.  

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


